Detailed Action
1. This Office Action is submitted in response to the Amendment filed 11-06-2020, wherein claims 3, 5, 6, 9 and 17, have been canceled; claims 1 and 16 have been amended. Claims 1, 2, 4, 7, 8, 10, 14-16 and 18-22 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 11-06-2020 have been fully considered and they are persuasive. All rejections in the Office Action mailed 8-3-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1, 2, 4, 7, 8, 10, 14-16 and 18-22 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a light source for a myopia prevention article that includes;
a light emitter having a color temperature of not less than 2600 K and not more than 7000 K, which emits a light spectrum over a first wavelength range of not less than 360 nm and not more than 400 nm, and a second wavelength range of more than 400 nm, where the peak intensities of the light emission spectra are governed by prior art black body formula’s. See USPN 10,133,092 and USPN 9,082,939.
	The prior art also discloses preventing myopia using a light source comprised of plural LED’s having adjustable emission spectra. See; for example, USPN 9,074,750.

	Nor is there is there motivation to combine any prior art references to obtain the claimed invention. 
	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the light source for a myopia prevention article, described above, where the emission spectrum has a ratio a/b of an integrated value a of an emission intensity of the light in a wavelength region of 300 nm to 400 nm to an integrated value b of an emission intensity of the light in a wavelength region of 400 nm to 800 nm, and wherein the ratio a/b is more than 0.1 and less than 0.5.
	6. Claims 2, 4, 7, 8, 10, 14-16 and 18-22 are allowed by virtue of their dependency upon allowed claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.


PJ
January 4, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881